                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         DOCKET NO. 3:19-CR-183-RJC-DCK

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                        ORDER
                                          )
LASHAWN FOLK,                             )
                                          )
                  Defendant.              )
__________________________________________)

       THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal Exhibit”

(Document No. 147) filed April 8, 2020. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Exhibit B to the Motion for Temporary Release contains

sensitive and private information that is inappropriate for public access.      Having carefully

considered the motion and the record, and for good cause, the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal Exhibit”

(Document No. 147) is GRANTED, and Exhibit B to the Motion for Temporary Release

(Document No. 146) is sealed until further Order of this Court.


                                         Signed: April 8, 2020
